
	
		II
		110th CONGRESS
		2d Session
		S. 3162
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2008
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide tax relief to improve the competitiveness of United States
		  corporations and small businesses, to eliminate tax incentives to move jobs and
		  profits overseas, and for other purposes.
	
	
		1.Short title, etc
			(a)Short titleThis Act may be cited as the
			 Manufacturing, Assembling,
			 Development, and Export in the USA Tax Act or the
			 MADE in the USA Tax
			 Act.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title,
				etc.
					TITLE I—Tax relief to improve the competitiveness of United
				States corporations and small businesses
					Sec. 101. Phased in reduction of maximum corporate income tax
				rate to 28 percent.
					Sec. 102. Modifications of deduction for income attributable to
				domestic production activities.
					Sec. 103. Small
				business expensing provisions made permanent.
					Sec. 104. Repeal of imposition of withholding on certain
				payments made to vendors by government entities.
					Sec. 105. Repeal of certain modifications to exclusion for
				citizens living abroad.
					TITLE II—Elimination of tax incentives to move jobs and profits
				overseas
					Subtitle A—Foreign tax credit modifications
					Sec. 201. Inclusion of all foreign-source royalties in passive
				category income in applying foreign tax credit limitation.
					Sec. 202. Separate application of foreign tax credit limitation
				to financial services income.
					Subtitle B—Classification of foreign entities
					Sec. 211. Treatment of foreign corporations managed and
				controlled in the United States as domestic corporations.
					Sec. 212. Entities with single owner treated as
				corporations.
					Subtitle C—Proper treatment and allocation of income and
				deductions
					Sec. 221. Limitation
				on treaty benefits for certain deductible payments.
					Sec. 222. Repeal of special source rules for inventory
				property.
					Sec. 223.
				Clarification of determination of foreign oil and gas extraction
				income.
					Sec. 224. Modifications of limitation on excess interest
				deductions of certain corporations.
					Sec. 225. Sense of Senate regarding certain reinsurance
				transactions with foreign related persons.
					Sec. 226. Study on effectiveness of transfer pricing rules with
				respect to inbound transactions.
					Subtitle D—Other provisions
					Sec. 231.
				Nonqualified deferred compensation from certain tax indifferent
				parties.
					Sec. 232. Restrictions on refundable child tax credit to
				taxpayers outside the United States.
					TITLE III—Other revenue measures
					Subtitle A—Accounting provisions
					Sec. 301. Repeal of lower of cost or market method of
				inventory.
					Sec. 302. Repeal of percentage depletion.
					Sec. 303. Amortization of goodwill and other
				intangibles.
					Subtitle
				B—Codification of economic substance doctrine
					Sec. 311.
				Codification of economic substance doctrine.
					Sec. 312. Penalties
				for underpayments.
					Subtitle C—Extension of certain expiring
				provisions
					Sec. 321. Extension
				of FUTA tax.
					Sec. 322. Permanent extension of custom user fees.
				
			ITax relief to improve the competitiveness
			 of United States corporations and small businesses
			101.Phased in reduction of maximum corporate
			 income tax rate to 28 percent
				(a)Phased reduction
					(1)In generalParagraph (1) of section 11(b) (relating to
			 amount of tax on corporations) is amended to read as follows:
						
							(1)In generalThe amount of the tax imposed by subsection
				(a) shall be the sum of—
								(A)15 percent of so much of the taxable income
				as does not exceed $50,000,
								(B)25 percent of so much of the taxable income
				as exceeds $50,000, but does not exceed $75,000, and
								(C)the applicable percentage of so much of
				such taxable income as exceeds
				$75,000.
								.
					(2)Applicable percentageSection 11(b) is amended by adding at the
			 end the following new paragraph:
						
							(3)Applicable percentageFor purposes of this subsection, the
				applicable percentage for any taxable year shall be determined in accordance
				with the following table:
								
									
										
											In the case of a taxable year beginning in
						calendar year:The applicable percentage
						is:
											
										
										
											200933
											
											201032
											
											201131
											
											201230
											
											2013 and thereafter28
											
										
									
							.
					(b)Personal service corporationsParagraph (2) of section 11(b) is amended
			 by striking 35 percent and inserting the applicable
			 percentage.
				(c)Conforming amendments
					(1)Section 904(b)(3)(D)(ii) is amended by
			 striking (determined without regard to the last sentence of section
			 11(b)(1)).
					(2)Section 1201(a) is amended—
						(A)by striking 35 percent each
			 place it appears and inserting the applicable percentage then in effect
			 under section 11(b)(3), and
						(B)by striking (determined without
			 regard to the last 2 sentences of section 11(b)(1)).
						(3)Subparagraphs (A) and (B)(ii) of section
			 1201(b)(1), as added by the Heartland, Habitat, Harvest, and Horticulture Act
			 of 2008, are each amended by striking 35 percent and inserting
			 the applicable percentage then in effect under section
			 11(b)(3).
					(4)(A)Paragraph (1) of section 1445(e) is amended
			 by striking 35 percent and inserting the applicable
			 percentage in effect under section 11(b)(3) on the 1st day of the calendar year
			 in which the disposition occurs.
						(B)Paragraph (2) of section 1445(e) is amended
			 by striking 35 percent and inserting the applicable
			 percentage (in effect under section 11(b)(3) on the 1st day of the calendar
			 year in which the distribution occurs)
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31, 2008;
			 except that the amendments made by subsection (c)(4) shall take effect on
			 January 1, 2009.
				102.Modifications of deduction for income
			 attributable to domestic production activities
				(a)Deduction limited to taxpayers other than C
			 corporationsSection
			 199(a)(1) (relating to allowance of deduction for income attributable to
			 domestic production activities) is amended by striking There and
			 inserting In the case of a taxpayer other than a C corporation,
			 there.
				(b)Increase in amount of
			 deductionSection 199(a) is
			 amended—
					(1)by striking 9 percent in
			 paragraph (1) and inserting 12 percent, and
					(2)in paragraph (2)—
						(A)by striking before 2010 and
			 inserting before 2011, and
						(B)by striking the table and inserting the
			 following:
							
								
									
										
											For taxable years beginning
						in:The
						transition percentage is:
											
										
										
											2005 or 20063
											
											2007 or 20086
											
											2009 or 20109
											
										
									
								.
						(c)Conforming amendments
					(1)Section 199(c)(4) is amended by striking
			 subparagraph (D).
					(2)Section 199(c)(7)(B) is amended to read as
			 follows:
						
							(B)Related
				personFor purposes of
				subparagraph (A), a person shall be treated as related to another person if
				such persons are treated as a single employer under section 52(b) or subsection
				(m) or (o) of section 414, except that any determination under section 52(b)
				shall be made without regard to section
				1563(b).
							.
					(3)Section 199(d)(4) is repealed.
					(4)Section 199(d)(6) is amended to read as
			 follows:
						
							(6)Coordination with minimum taxFor purposes of determining alternative
				minimum taxable income under section 55, qualified production activities income
				shall be determined without regard to any adjustments under sections 56 through
				59.
							.
					(5)Section 163(j)(6)(A)(i) is amended by
			 inserting and at the end of subclause (II), by striking
			 subclause (III), and by redesignating subclause (IV) as subclause (III).
					(6)Section 170(b)(2)(C) is amended by
			 inserting and at the end of clause (iii), by striking clause
			 (iv), and by redesignating clause (v) as clause (iv).
					(7)Section 246(b)(1) is amended by striking
			 199,.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				103.Small business expensing provisions made
			 permanent
				(a)Increase in small business expensing made
			 permanentSubsection (b) of
			 section 179 is amended—
					(1)by striking $25,000 ($125,000 in the
			 case of taxable years beginning after 2006 and before 2011) in
			 paragraph (1) and inserting $125,000, and
					(2)by striking $200,000 ($500,000 in
			 the case of taxable years beginning after 2006 and before 2011) in
			 paragraph (2) and inserting $500,000.
					(b)Expensing for computer software made
			 permanentClause (ii) of
			 section 179(d)(1)(A) is amended—
					(1)by striking , to which and
			 inserting and to which, and
					(2)by striking and which is placed in
			 service in a taxable year beginning after 2002 and before 2011,.
					(c)Inflation adjustmentSubparagraph (A) of section 179(b)(5) is
			 amended by striking and before 2011.
				(d)Effective date
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
					(2)Computer softwareThe amendment made by subsection (b) shall
			 apply to property placed in service after December 31, 2008.
					104.Repeal of imposition of withholding on
			 certain payments made to vendors by government entitiesSection 511 of the Tax Increase Prevention
			 and Reconciliation Act of 2005, and the amendment made by such section, are
			 repealed, and the Internal Revenue Code of 1986 shall be applied and
			 administered as if such amendment had never been enacted.
			105.Repeal of certain modifications to
			 exclusion for citizens living abroad
				(a)Modification of housing cost
			 amount
					(1)Housing cost floorClause (i) of section 911(c)(1)(B)
			 (relating to housing cost amount) is amended to read as follows:
						
							(i)16 percent of the salary (computed on a
				daily basis) of an employee of the United States who is compensated at a rate
				equal to the annual rate for step 1 of grade GS–14, multiplied
				by
							.
					(2)Maximum amount of exclusion
						(A)In generalSection 911(c) is amended—
							(i)in paragraph (1)(A), by striking to
			 the extent such expenses do not exceed the amount determined under paragraph
			 (2), and
							(ii)by striking paragraph (2) and redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
							(B)Conforming amendments
							(i)Section 911(d)(4) is amended by striking
			 , (c)(1)(B)(ii), and (c)(2)(A)(ii) and inserting and
			 (c)(1)(B)(ii).
							(ii)Section 911(d)(7) is amended by striking
			 subsection (c)(4) and inserting subsection
			 (c)(3).
							(b)Rates of tax applicable to nonexcluded
			 incomeSection 911 (relating
			 to exclusion of earned income of citizens and residents of the United States
			 living abroad) is amended by striking subsection (f) and by redesignating
			 subsection (g) as subsection (f).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				IIElimination of tax incentives to move jobs
			 and profits overseas
			AForeign tax credit modifications
				201.Inclusion of all foreign-source royalties
			 in passive category income in applying foreign tax credit limitation
					(a)In generalClause (i) of section 904(d)(2)(B)
			 (defining passive income) is amended to read as follows:
						
							(i)In generalExcept as otherwise provided in this
				subparagraph, the term passive income means—
								(I)any income received or accrued by any
				person which is of a kind which would be foreign personal holding company
				income (as defined in section 954(c)), and
								(II)any royalties received or accrued by any
				person which are not described in subclause
				(I).
								.
					(b)Look-thru rules not To apply to
			 royaltiesSection 904(d)(3)
			 (relating to look-thru in the case of controlled foreign corporations) is
			 amended—
						(1)by striking rents, and
			 royalties in subparagraph (A) and inserting and rents,
			 and
						(2)in subparagraph (C)—
							(A)by striking , rent, or
			 royalty and inserting or rent, and
							(B)by striking rents, and royalties
			 in the heading and inserting and rents.
							(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					202.Separate application of foreign tax credit
			 limitation to financial services income
					(a)In generalSection 904(d)(1) (relating to separate
			 application of section with respect to certain categories of income) is amended
			 by striking and at the end of subparagraph (A), by redesignating
			 subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A)
			 the following new subparagraph:
						
							(B)financial services category income,
				and
							.
					(b)Financial services category income
						(1)In generalSection 904(d)(2)(A) (relating to
			 categories of income) is amended—
							(A)by redesignating clause (ii) as clause
			 (iii) and inserting after clause (i) the following new clause:
								
									(ii)Financial services category
				incomeThe term
				financial services category income means income described in
				subparagraph (C).
									,
				and
							(B)by inserting or financial services
			 category income before the period at the end of clause (iii) (as
			 redesignated by subparagraph (A)).
							(2)Coordination with passive
			 incomeClause (iii) of
			 section 904(d)(2)(B) (relating to exceptions) is amended by striking
			 and at the end of subclause (I), by striking the period at the
			 end of subclause (II) and inserting , and, and by adding at the
			 end the following new subclause:
							
								(III)any financial services category
				income.
								.
						(3)Financial services category income
			 definedSo much of section
			 904(d)(2)(C) as precedes clause (ii) thereof is amended to read as
			 follows:
							
								(C)Financial services category income
									(i)In generalFinancial services income shall be treated
				as financial services category income in the case of—
										(I)a member of a financial services group,
				or
										(II)any other person if such person is
				predominantly engaged in the active conduct of a banking, insurance, financing,
				or similar business.
										Notwithstanding the preceding sentence,
				if any portion of any financial services income consists of any royalties
				received or accrued by any person, then such portion shall be treated as
				passive category
				income..
						(4)Conforming amendments
							(A)Section 904(d)(2)(H)(i) is amended by
			 striking paragraph (1)(B) and inserting paragraph (1)(C),
			 except that in the case of taxable years beginning after December 31, 2008, the
			 taxpayer may elect to treat such tax as tax imposed on income described in
			 subparagraph (B) or (C) of paragraph (1).
							(B)Section 904(d)(3) is amended—
								(i)in subparagraph (A), by striking
			 passive category income and inserting income in a
			 separate category,
								(ii)in subparagraph (B)—
									(I)by striking passive category
			 income the first place it appears and inserting income in a
			 separate category, and
									(II)by striking passive category
			 income the second place it appears and inserting income in such
			 category,
									(iii)in subparagraph (C)—
									(I)by striking passive category
			 income the first place it appears and inserting income in a
			 separate category, and
									(II)by striking passive category income
			 of the controlled foreign corporation and inserting income of
			 the controlled foreign corporation in such category,
									(iv)in subparagraph (D)—
									(I)by striking passive category
			 income the first place it appears and inserting income in a
			 separate category, and
									(II)by striking passive category
			 income the second place it appears and inserting income in such
			 category,
									(v)in subparagraph (E)—
									(I)by striking passive category
			 income each place it appears and inserting income in a separate
			 category, and
									(II)by striking financial services
			 income and inserting financial services category income,
			 and
									(vi)by striking subparagraph (F) and inserting
			 the following new subparagraph:
									
										(F)Separate category; coordination with
				high-taxed income provisionsFor purposes of this paragraph—
											(i)In generalExcept as provided in clause (ii), the term
				separate category means any category of income described in
				subparagraph (A) or (B) of paragraph (1).
											(ii)Coordination with high-taxed income
				provisions
												(I)In determining whether any income of a
				controlled foreign corporation is in a separate category, subclause (II) of
				paragraph (2)(B)(iii) shall not apply.
												(II)Any income of the taxpayer which is treated
				as income in a separate category under this paragraph shall be so treated
				notwithstanding any provision of paragraph (2); except that the determination
				of whether any amount is high-taxed income shall be made after the application
				of this
				paragraph.
												.
								(c)Effective date
						(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2008.
						(2)Transition rulesThe Secretary shall prescribe such rules or
			 guidance as may be necessary or appropriate to provide for the proper treatment
			 of items of income, gain, deductions, losses, and taxes arising in taxable
			 years beginning before January 1, 2009, which are properly allocable to a
			 different category of income for taxable years beginning on or after such date
			 by reason of the amendments made by this section.
						BClassification of foreign entities
				211.Treatment of foreign corporations managed
			 and controlled in the United States as domestic corporations
					(a)In generalSection 7701 (relating to definitions), as
			 amended by section 311, is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:
						
							(q)Certain publicly-traded corporations
				managed and controlled in the United States treated as domestic for income
				tax
								(1)In generalNotwithstanding subsection (a)(4), in the
				case of a corporation the stock of which is regularly traded on an established
				securities market, if—
									(A)the corporation would not otherwise be
				treated as a domestic corporation for purposes of this title, but
									(B)the management and control of the
				corporation occurs primarily within the United States,
									then, solely for purposes of chapter
				1 (and any other provision of this title relating to chapter 1), the
				corporation shall be treated as a domestic corporation.(2)Management and controlThe Secretary shall prescribe regulations
				for purposes of determining cases in which the management and control of a
				corporation is to be treated as primarily occurring within the United States.
				Such regulations shall provide that—
									(A)the management and control of a corporation
				shall be treated as primarily occurring within the United States if
				substantially all of the executive officers and senior management of the
				corporation who exercise day-to-day responsibility for making decisions
				involving strategic, financial, and operational policies of the corporation are
				primarily located within the United States, and
									(B)individuals who are not executive officers
				and senior management of the corporation (including individuals who are
				officers or employees of other corporations in the same chain of corporations
				as the corporation) shall be treated as executive officers and senior
				management if such individuals exercise the day-to day responsibilities of the
				corporation described in subparagraph
				(A).
									.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning on or after the date which
			 is 2 years after the date of the enactment of this Act.
					212.Entities with single owner treated as
			 corporations
					(a)In generalSection 7701 (relating to definitions), as
			 amended by sections 211 and 311, is amended by redesignating subsection (r) as
			 subsection (s) and by inserting after subsection (q) the following new
			 subsection:
						
							(r)Special rules for entities with single
				owners
								(1)In generalNotwithstanding this section or any
				regulation issued thereunder, a business entity shall be treated as a
				corporation if the corporation is created or organized under the laws of any
				foreign country and has a single owner.
								(2)Regulatory authority
									(A)Application to domestic
				entitiesThe Secretary may
				issue regulations which apply the rule of paragraph (1) to a domestic business
				entity in cases where the single owner is a controlled foreign corporation (as
				defined in section 957(a)).
									(B)Other authorityThe Secretary may issue such regulations as
				are necessary or appropriate to carry out the purposes of this section,
				including regulations which treat a business entity with more than one owner as
				having a single owner to the extent necessary to prevent the avoidance of the
				purposes of this
				section.
									.
					(b)Effective dates
						(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 the date of the enactment of this Act.
						(2)Transition rule for certain existing
			 entitiesIn the case of an
			 entity in existence on the date of the enactment of this Act which is not
			 treated as a corporation for purposes of the Internal Revenue Code of 1986 for
			 the taxable year which includes such date, the amendments made by this section
			 shall apply to taxable years of such corporation beginning on or after the date
			 which is 1 year after such date of enactment.
						CProper treatment and allocation of income
			 and deductions
				221.Limitation on treaty benefits for certain
			 deductible payments
					(a)In generalSection 894 (relating to income affected by
			 treaty) is amended by adding at the end the following new subsection:
						
							(d)Limitation on treaty benefits for certain
				deductible payments
								(1)In generalIn the case of any deductible related-party
				payment, any withholding tax imposed under chapter 3 (and any tax imposed under
				subpart A or B of this part) with respect to such payment may not be reduced
				under any treaty of the United States unless any such withholding tax would be
				reduced under a treaty of the United States if such payment were made directly
				to the foreign parent corporation.
								(2)Deductible related-party
				paymentFor purposes of this
				subsection, the term deductible related-party payment means any
				payment made, directly or indirectly, by any person to any other person if the
				payment is allowable as a deduction under this chapter and both persons are
				members of the same foreign controlled group of entities.
								(3)Foreign controlled group of
				entitiesFor purposes of this
				subsection—
									(A)In generalThe term foreign controlled group of
				entities means a controlled group of entities the common parent of which
				is a foreign corporation.
									(B)Controlled group of entitiesThe term controlled group of
				entities means a controlled group of corporations as defined in section
				1563(a)(1), except that—
										(i)more than 50 percent shall
				be substituted for at least 80 percent each place it appears
				therein, and
										(ii)the determination shall be made without
				regard to subsections (a)(4) and (b)(2) of section 1563.
										A partnership or any other entity
				(other than a corporation) shall be treated as a member of a controlled group
				of entities if such entity is controlled (within the meaning of section
				954(d)(3)) by members of such group (including any entity treated as a member
				of such group by reason of this sentence).(4)Foreign parent corporationFor purposes of this subsection, the term
				foreign parent corporation means, with respect to any deductible
				related-party payment, the common parent of the foreign controlled group of
				entities referred to in paragraph (3)(A).
								(5)RegulationsThe Secretary may prescribe such
				regulations or other guidance as are necessary or appropriate to carry out the
				purposes of this subsection, including regulations or other guidance which
				provide for—
									(A)the treatment of two or more persons as
				members of a foreign controlled group of entities if such persons would be the
				common parent of such group if treated as one corporation, and
									(B)the treatment of any member of a foreign
				controlled group of entities as the common parent of such group if such
				treatment is appropriate taking into account the economic relationships among
				such
				entities.
									.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to payments made after the date of the enactment of
			 this Act.
					222.Repeal of special source rules for
			 inventory property
					(a)In generalThe following provisions are
			 repealed:
						(1)Section 861(a)(6).
						(2)Section 862(a)(6).
						(3)Section 865(b).
						(b)Special rules for determining
			 sourceThe last sentence of
			 section 863(b) is amended to read as follows: Gains, profits, and income
			 from services rendered partly within and partly without the United States shall
			 be treated as derived partly from sources within and partly from sources
			 without the United States..
					(c)Conforming amendments
						(1)Section 865 is amended by striking
			 (b), in subsection (e).
						(2)Section 865(i)(1) is repealed.
						(3)Section 954(d)(4) is amended—
							(A)by striking subparagraph (A) and inserting
			 the following new subparagraph:
								
									(A)the sale of any unprocessed timber which is
				a softwood and was cut from an area in the United States,
				or
									, and
							(B)by adding at the end the following new
			 sentence: For purposes of subparagraph (A), the term unprocessed
			 timber means any log, cant, or similar form of timber..
							(d)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					223.Clarification of determination of foreign
			 oil and gas extraction income
					(a)In generalParagraph (1) of section 907(c) is amended
			 by redesignating subparagraph (B) as subparagraph (C), by striking
			 or at the end of subparagraph (A), and by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)so much of any transportation of such
				minerals as occurs before the fair market value event,
				or
							.
					(b)Fair market value eventSubsection (c) of section 907 is amended by
			 adding at the end the following new paragraph:
						
							(6)Fair market value eventFor purposes of this section, the term
				fair market value event means, with respect to any mineral, the
				first point in time at which such mineral—
								(A)has a fair market value which can be
				determined on the basis of a transfer, which is an arm’s length transaction, of
				such mineral from the taxpayer to a person who is not related (within the
				meaning of section 482) to such taxpayer, or
								(B)is at a location at which the fair market
				value is readily ascertainable by reason of transactions among unrelated third
				parties with respect to the same mineral (taking into account source, location,
				quality, and chemical
				composition).
								.
					(c)Special rule for certain petroleum
			 taxesSubsection (c) of
			 section 907, as amended by subsection (b), is amended by adding at the end the
			 following new paragraph:
						
							(7)Oil and gas taxesIn the case of any tax imposed by a foreign
				country which is limited in its application to taxpayers engaged in oil or gas
				activities—
								(A)the term oil and gas extraction
				taxes shall include such tax,
								(B)the term foreign oil and gas
				extraction income shall include any taxable income which is taken into
				account in determining such tax (or is directly attributable to the activity to
				which such tax relates), and
								(C)the term foreign oil related
				income shall not include any taxable income which is treated as foreign
				oil and gas extraction income under subparagraph
				(B).
								.
					(d)Conforming amendments
						(1)Subparagraph (C) of section 907(c)(1), as
			 redesignated by this section, is amended by inserting or used by the
			 taxpayer in the activity described in subparagraph (B) before the
			 period at the end.
						(2)Subparagraph (B) of section 907(c)(2) is
			 amended to read as follows:
							
								(B)so much of the transportation of such
				minerals or primary products as is not taken into account under paragraph
				(1)(B),
								.
						(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					224.Modifications of limitation on excess
			 interest deductions of certain corporations
					(a)Corporations to which limitation
			 appliesSection 163(j)(2)
			 (relating to corporations to which subsection applies) is amended to read as
			 follows:
						
							(2)Corporations to which subsection
				applies
								(A)In generalThis subsection shall apply to any
				corporation for any taxable year if such corporation has excess interest
				expense for the taxable year.
								(B)Excess interest expenseFor purposes of this subsection, the term
				excess interest expense means the excess (if any) of—
									(i)the corporation's net interest expense,
				over
									(ii)25 percent of the adjusted taxable income
				of the
				corporation.
									.
					(b)Modification of carryforward of disallowed
			 interestSubparagraph (B) of
			 section 163(j)(1) is amended to read as follows:
						
							(B)Disallowed amount carried to succeeding
				taxable year
								(i)In generalExcept as provided in clause (ii), any
				amount disallowed under subparagraph (A) for any taxable year shall be treated
				as disqualified interest paid or accrued in the succeeding taxable year.
								(ii)10-year carryforward limitAny disqualified interest disallowed under
				subparagraph (A) shall not be carried forward under clause (i) to any taxable
				year beginning after the 10th taxable year following the taxable year in which
				the interest was paid or accrued (determined without regard to this
				subparagraph). For purposes of the preceding sentence, any deduction under this
				section with respect to disqualified interest for which a deduction was
				previously disallowed under subparagraph (A) shall be allocated to such
				interest on a first-in, first-out
				basis.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to interest paid or accrued in taxable years beginning
			 after December 31, 2008.
					225.Sense of Senate regarding certain
			 reinsurance transactions with foreign related personsIt is the sense of the Senate that Congress
			 should enact legislation as soon as possible to address the tax treatment of
			 reinsurance transactions with related persons (and other similar transactions),
			 including the transfer offshore by reinsurance or otherwise of assets and
			 earnings related to insurance of United States risks. In enacting such
			 legislation, Congress should consider the effects of such practices on—
					(1)the tax base of the United States,
			 and
					(2)the competitiveness of insurers and
			 reinsurers based in the United States.
					226.Study on effectiveness of transfer pricing
			 rules with respect to inbound transactions
					(a)In generalThe Secretary of the Treasury or the
			 Secretary's delegate shall conduct a study of the effectiveness of the transfer
			 pricing rules under section 482 of the Internal Revenue Code of 1986 in
			 properly allocating items of income and deduction in cases involving foreign
			 persons conducting business within the United States or foreign persons selling
			 goods and services into the United States. Such study shall include an analysis
			 of the effectiveness of such rules in preventing income shifting, preventing
			 the understatement of United States business profits, and ensuring taxation of
			 income effectively connected with the United States.
					(b)ReportThe Secretary shall, not later than the
			 date which is 1 year after the date of the enactment of this Act, report the
			 results of the study conducted under subsection (a) to the Committee on Finance
			 of the Senate and the Committee on Ways and Means of the House of
			 Representatives, including any specific recommendations for changes in
			 legislation which the Secretary considers appropriate.
					DOther provisions
				231.Nonqualified deferred compensation from
			 certain tax indifferent parties
					(a)In generalSubpart B of part II of subchapter E of
			 chapter 1 is amended by inserting after section 457 the following new
			 section:
						
							457A.Nonqualified deferred compensation from
				certain tax indifferent parties
								(a)In generalAny compensation which is deferred under a
				nonqualified deferred compensation plan of a nonqualified entity shall be
				includible in gross income when there is no substantial risk of forfeiture of
				the rights to such compensation.
								(b)Nonqualified entityFor purposes of this section, the term
				nonqualified entity means—
									(1)any foreign corporation unless
				substantially all of its income is—
										(A)effectively connected with the conduct of a
				trade or business in the United States, or
										(B)subject to a comprehensive foreign income
				tax, and
										(2)any partnership unless substantially all of
				its income is allocated to persons other than—
										(A)foreign persons with respect to whom such
				income is not subject to a comprehensive foreign income tax, and
										(B)organizations which are exempt from tax
				under this title.
										(c)Determinability of amounts of
				compensation
									(1)In generalIf the amount of any compensation is not
				determinable at the time that such compensation is otherwise includible in
				gross income under subsection (a)—
										(A)such amount shall be so includible in gross
				income when determinable, and
										(B)the tax imposed under this chapter for the
				taxable year in which such compensation is includible in gross income shall be
				increased by the sum of—
											(i)the amount of interest determined under
				paragraph (2), and
											(ii)an amount equal to 20 percent of the amount
				of such compensation.
											(2)InterestFor purposes of paragraph (1)(B)(i), the
				interest determined under this paragraph for any taxable year is the amount of
				interest at the underpayment rate under section 6621 plus 1 percentage point on
				the underpayments that would have occurred had the deferred compensation been
				includible in gross income for the taxable year in which first deferred or, if
				later, the first taxable year in which such deferred compensation is not
				subject to a substantial risk of forfeiture.
									(d)Other definitions and special
				rulesFor purposes of this
				section—
									(1)Substantial risk of
				forfeitureThe rights of a
				person to compensation shall be treated as subject to a substantial risk of
				forfeiture only if such person’s rights to such compensation are conditioned
				upon the future performance of substantial services by any individual.
									(2)Comprehensive foreign income
				taxThe term
				comprehensive foreign income tax means, with respect to any
				foreign person, the income tax of a foreign country if—
										(A)such person is eligible for the benefits of
				a comprehensive income tax treaty between such foreign country and the United
				States, or
										(B)such person demonstrates to the
				satisfaction of the Secretary that such foreign country has a comprehensive
				income tax.
										(3)Nonqualified deferred compensation
				plan
										(A)In generalThe term nonqualified deferred
				compensation plan has the meaning given such term under section 409A(d),
				except that such term shall include any plan that provides a right to
				compensation based on the appreciation in value of a specified number of equity
				units of the service recipient.
										(B)ExceptionCompensation shall not be treated as
				deferred for purposes of this section if the service provider receives payment
				of such compensation not later than 12 months after the end of the taxable year
				of the service recipient during which the right to the payment of such
				compensation is no longer subject to a substantial risk of forfeiture.
										(4)Exception for certain compensation with
				respect to effectively connected incomeIn the case a foreign corporation with
				income which is taxable under section 882, this section shall not apply to
				compensation which, had such compensation had been paid in cash on the date
				that such compensation ceased to be subject to a substantial risk of
				forfeiture, would have been deductible by such foreign corporation against such
				income.
									(5)Application of rulesRules similar to the rules of paragraphs
				(5) and (6) of section 409A(d) shall apply.
									(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this
				section.
								.
					(b)Conforming amendmentSection 26(b)(2) is amended by striking
			 and at the end of subparagraph (U), by striking the period at
			 the end of subparagraph (V) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(W)section 457A(c)(1)(B) (relating to
				determinability of amounts of
				compensation).
							.
					(c)Clerical amendmentThe table of sections of subpart B of part
			 II of subchapter E of chapter 1 is amended by inserting after the item relating
			 to section 457 the following new item:
						
							
								Sec. 457A. Nonqualified deferred compensation from certain tax
				indifferent
				parties.
							
							.
					(d)Effective date
						(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to amounts deferred
			 which are attributable to services performed after December 31, 2008.
						(2)Application to existing
			 deferralsIn the case of any
			 amount deferred to which the amendments made by this section do not apply
			 solely by reason of the fact that the amount is attributable to services
			 performed before January 1, 2009, to the extent such amount is not includible
			 in gross income in a taxable year beginning before 2018, such amounts shall be
			 includible in gross income in the later of—
							(A)the last taxable year beginning before
			 2018, or
							(B)the taxable year in which there is no
			 substantial risk of forfeiture of the rights to such compensation (determined
			 in the same manner as determined for purposes of section 457A of the Internal
			 Revenue Code of 1986, as added by this section).
							(3)Accelerated paymentsNo later than 120 days after the date of
			 the enactment of this Act, the Secretary shall issue guidance providing a
			 limited period of time during which a nonqualified deferred compensation
			 arrangement attributable to services performed on or before December 31, 2008,
			 may, without violating the requirements of section 409A(a) of the Internal
			 Revenue Code of 1986, be amended to conform the date of distribution to the
			 date the amounts are required to be included in income.
						(4)Certain back-to-back
			 arrangementsIf the taxpayer
			 is also a service recipient and maintains one or more nonqualified deferred
			 compensation arrangements for its service providers under which any amount is
			 attributable to services performed on or before December 31, 2008, the guidance
			 issued under paragraph (3) shall permit such arrangements to be amended to
			 conform the dates of distribution under such arrangement to the date amounts
			 are required to be included in the income of such taxpayer under this
			 subsection.
						(5)Accelerated payment not treated as material
			 modificationAny amendment to
			 a nonqualified deferred compensation arrangement made pursuant to paragraph (3)
			 or (4) shall not be treated as a material modification of the arrangement for
			 purposes of section 409A of the Internal Revenue Code of 1986.
						232.Restrictions on refundable child tax credit
			 to taxpayers outside the United States
					(a)In generalSection 24(d) is amended by adding at the
			 end the following new paragraph:
						
							(4)Application to taxpayers outside of the
				United StatesThis subsection
				shall not apply to any taxpayer who claims the benefits of section 911
				(relating to citizens or residents living abroad) for the taxable
				year.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					(c)Application of EGTRRA sunsetThe amendment made by this section shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner and to the same extent as such title applies to the
			 amendments made by section 201(c) of such Act.
					IIIOther revenue measures
			AAccounting provisions
				301.Repeal of lower of cost or market method of
			 inventory
					(a)In generalSection 471 is amended by redesignating
			 subsection (c) as subsection (d) and by inserting after subsection (b) the
			 following new subsection:
						
							(c)Inventories taken into account at
				costA method of determining
				inventories shall not be treated as clearly reflecting income unless such
				method provides that inventories shall be taken into account at
				cost.
							.
					(b)Effective date
						(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after the date of the enactment of this
			 Act.
						(2)Change in method of
			 accountingIn the case of any
			 taxpayer required by the amendments made by this section to change its method
			 of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
							(A)such change shall be treated as initiated
			 by the taxpayer,
							(B)such change shall be treated as made with
			 the consent of the Secretary of the Treasury, and
							(C)if the net amount of the adjustments
			 required to be taken into account by the taxpayer under section 481 of the
			 Internal Revenue Code of 1986 is positive, such amount shall be taken into
			 account over a period of 8 years beginning with such first taxable year.
							302.Repeal of percentage depletion
					(a)In generalSection 613 (relating to percentage
			 depletion) is amended by adding at the end the following new subsection:
						
							(f)TerminationThis section shall not apply to any taxable
				year beginning after December 31,
				2008.
							.
					(b)Limitations on percentage depletion in case
			 of oil and gas wellsSection
			 613A (relating to limitations on percentage depletion in case of oil and gas
			 wells) is amended by adding at the end the following new subsection:
						
							(f)TerminationThis section shall not apply to any taxable
				year beginning after December 31,
				2008.
							.
					303.Amortization of goodwill and other
			 intangibles
					(a)In generalSubsection (a) of section 197 (relating to
			 general rule) is amended by striking 15-year and inserting
			 20-year.
					(b)Certain interests or rights acquired
			 separatelyClause (i) of
			 section 197(e)(4)(D) is amended by striking 15 years and
			 inserting 20 years.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to property acquired after the date of the enactment
			 of this Act.
					BCodification of economic substance
			 doctrine
				311.Codification of economic substance
			 doctrine
					(a)In generalSection 7701 is amended by redesignating
			 subsection (p) as subsection (q) and by inserting after subsection (o) the
			 following new subsection:
						
							(p)Clarification of economic substance
				doctrine
								(1)Application of doctrineIn the case of any transaction to which the
				economic substance doctrine is relevant, such transaction shall be treated as
				having economic substance only if—
									(A)the transaction changes in a meaningful way
				(apart from Federal income tax effects) the taxpayer’s economic position,
				and
									(B)the taxpayer has a substantial purpose
				(apart from Federal income tax effects) for entering into such
				transaction.
									(2)Special rule where taxpayer relies on
				profit potential
									(A)In generalThe potential for profit of a transaction
				shall be taken into account in determining whether the requirements of
				subparagraphs (A) and (B) of paragraph (1) are met with respect to the
				transaction only if the present value of the reasonably expected pre-tax profit
				from the transaction is substantial in relation to the present value of the
				expected net tax benefits that would be allowed if the transaction were
				respected.
									(B)Treatment of fees and foreign
				taxesFees and other
				transaction expenses and foreign taxes shall be taken into account as expenses
				in determining pre-tax profit under subparagraph (A).
									(3)State and local tax benefitsFor purposes of paragraph (1), any State or
				local income tax effect which is related to a Federal income tax effect shall
				be treated in the same manner as a Federal income tax effect.
								(4)Financial accounting benefitsFor purposes of paragraph (1)(B), achieving
				a financial accounting benefit shall not be taken into account as a purpose for
				entering into a transaction if such transaction results in a Federal income tax
				benefit.
								(5)Definitions and special rulesFor purposes of this subsection—
									(A)Economic substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
									(B)Exception for personal transactions of
				individualsIn the case of an
				individual, paragraph (1) shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
									(C)Other common law doctrines not
				affectedExcept as
				specifically provided in this subsection, the provisions of this subsection
				shall not be construed as altering or supplanting any other rule of law, and
				the requirements of this subsection shall be construed as being in addition to
				any such other rule of law.
									(D)Determination of application of doctrine
				not affectedThe
				determination of whether the economic substance doctrine is relevant to a
				transaction shall be made in the same manner as if this subsection had never
				been enacted.
									(6)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection. Such regulations may include exemptions from the application
				of this
				subsection.
								.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
					312.Penalties for underpayments
					(a)Penalty for underpayments attributable to
			 transactions lacking economic substance
						(1)In generalSubsection (b) of section 6662 is amended
			 by inserting after paragraph (5) the following new paragraph:
							
								(6)Any disallowance of claimed tax benefits by
				reason of a transaction lacking economic substance (within the meaning of
				section 7701(p)) or failing to meet the requirements of any similar rule of
				law.
								.
						(2)Increased penalty for nondisclosed
			 transactionsSection 6662 is
			 amended by adding at the end the following new subsection:
							
								(i)Increase in penalty in case of nondisclosed
				noneconomic substance transactions
									(1)In generalTo the extent that a portion of the
				underpayment to which this section applies is attributable to one or more
				nondisclosed noneconomic substance transactions, subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20 percent.
									(2)Nondisclosed noneconomic substance
				transactionsFor purposes of
				this subsection, the term nondisclosed noneconomic substance
				transaction means any portion of a transaction described in subsection
				(b)(6) with respect to which the relevant facts affecting the tax treatment are
				not adequately disclosed in the return nor in a statement attached to the
				return.
									(3)Special rule for amended
				returnsExcept as provided in
				regulations, in no event shall any amendment or supplement to a return of tax
				be taken into account for purposes of this subsection if the amendment or
				supplement is filed after the earlier of the date the taxpayer is first
				contacted by the Secretary regarding the examination of the return or such
				other date as is specified by the
				Secretary.
									.
						(3)Conforming amendmentSubparagraph (B) of section 6662A(e)(2) is
			 amended by striking section 6662(h) and inserting
			 subsection (h) or (i) of section 6662.
						(b)Reasonable cause exception not applicable
			 to noneconomic substance transactions, tax shelters, and certain large
			 corporationsSection 6664(c)
			 is amended—
						(1)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively,
						(2)by striking paragraph (2) in
			 paragraph (4), as so redesignated, and inserting paragraph (3),
			 and
						(3)by inserting after paragraph (1) the
			 following new paragraph:
							
								(2)ExceptionParagraph (1) shall not apply to—
									(A)any portion of an underpayment to which is
				attributable to one or more transactions described in section
				6662(b)(6),
									(B)to any portion of an underpayment which is
				attributable to one or more tax shelters (as defined in section 6662(d)(2)(C)),
				or
									(C)to any taxpayer if such taxpayer is a
				specified large corporation (as defined in section
				6662(d)(2)(D)(ii)).
									.
						(c)Special understatement reduction rule for
			 certain large corporations
						(1)In generalParagraph (2) of section 6662(d) is amended
			 by adding at the end the following new subparagraph:
							
								(D)Special reduction rule for certain large
				corporations
									(i)In generalIn the case of any specified large
				corporation—
										(I)subparagraph (B) shall not apply,
				and
										(II)the amount of the understatement under
				subparagraph (A) shall be reduced by that portion of the understatement which
				is attributable to any item with respect to which the taxpayer has a reasonable
				belief that the tax treatment of such item by the taxpayer is more likely than
				not the proper tax treatment of such item.
										(ii)Specified large corporation
										(I)In generalFor purposes of this subparagraph, the term
				specified large corporation means any corporation with gross
				receipts in excess of $100,000,000 for the taxable year involved.
										(II)Aggregation ruleAll persons treated as a single employer
				under section 52(a) shall be treated as one person for purposes of subclause
				(I).
										.
						(2)Conforming amendmentSubparagraph (C) of section 6662(d)(2) is
			 amended by striking Subparagraph (B) and inserting
			 Subparagraphs (B) and (D)(i)(II).
						(d)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					CExtension of certain expiring
			 provisions
				321.Extension of FUTA taxSection 3301 of the Internal Revenue Code of
			 1986 (relating to rate of tax) is amended—
					(1)by striking 2008 in
			 paragraph (1) and inserting 2018, and
					(2)by striking 2009 in
			 paragraph (2) and inserting 2019.
					322.Permanent extension of custom user
			 fees
					(a)In generalSection 13031(j)(3) of the Consolidated
			 Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended to
			 read as follows:
						
							(3)In any fiscal year for which fees under
				paragraphs (1) through (8) of subsection (a) are authorized—
								(A)the Secretary of the Treasury shall charge
				fees under each such paragraph in amounts that are reasonably related to the
				costs of providing customs services in connection with the activity or item for
				which the fee is charged under such paragraph, except that in no case may the
				fee charged under any such paragraph exceed by more than 10 percent the amount
				otherwise prescribed by such paragraph;
								(B)the amount of fees collected under such
				paragraphs may not exceed, in the aggregate, the amounts paid in that fiscal
				year for the costs described in subsection (f)(3)(A) incurred in providing
				customs services in connection with the activity or item for which the fees are
				charged under such paragraphs;
								(C)a fee may not be collected under any such
				paragraph except to the extent such fee will be expended to pay the costs
				described in subsection (f)(3)(A) incurred in providing customs services in
				connection with the activity or item for which the fee is charged under such
				paragraph; and
								(D)any fee collected under any such paragraph
				shall be available for expenditure only to pay the costs described in
				subsection (f)(3)(A) incurred in providing customs services in connection with
				the activity or item for which the fee is charged under such
				paragraph.
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to fees charged after December 31, 2008.
					
